Exhibit 10.3
 
FIRST AMENDMENT TO SECURITY AGREEMENT


This First Amendment (this “Amendment”) to that certain Security Agreement dated
June 27, 2012 (the “Agreement”), is entered into on December 17, 2014 to be
effective as of June 27, 2012, by and among Cord Blood America, Inc., a Florida
corporation (“CBAI”); CorCell Companies, Inc., a Nevada corporation (“CCCI”);
CorCell, Ltd., a Nevada corporation (“CCL”); Cord Partners, Inc., a Florida
corporation (“CPI”); CBA Properties, Inc., a Florida corporation (“CBAPI”); and
Career Channel Inc., a Florida corporation (“Channel”), in favor of Tonaquint,
Inc., a Utah corporation (together with its successors, transferees, and/or
assigns, “Secured Party”).  Each of CBAI, CCCI, CCL, CPI, CBAPI, and Channel may
be referred to herein as a “Debtor”, and collectively as the “Debtors”.  Each of
the Debtors and Secured Party are sometimes referred to herein individually as a
“Party” and collectively as the “Parties”.  Unless otherwise defined herein, all
references to defined terms herein shall refer to such terms as defined in the
Agreement.


WHEREAS, the Debtors previously executed the Agreement in favor of Secured
Party, granting Secured Party a security interest in the Collateral as security
for the Obligations, all as set forth in the Agreement;


WHEREAS, the Parties desire to amend the Agreement to clarify and confirm what
was intended by the defined term “Obligations,” among other things; and


WHEREAS, Section 8.3 of the Agreement provides that the Agreement may not be
amended except by the written agreement of the Parties.


NOW THEREFORE, the Parties agree, and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Agreement is hereby
amended as follows:
 
1. Preamble.  The preamble of the Agreement shall be deleted in its entirety and
replaced with the following:
 
“This Security Agreement, dated as of June 27, 2012 (as the same may be amended
from time to time, this “Security Agreement”), is executed by Cord Blood
America, Inc., a Florida corporation (“CBAI”); CorCell Companies, Inc., a Nevada
corporation (“CCCI”); CorCell, Ltd., a Nevada corporation (“CCL”); Cord
Partners, Inc., a Florida corporation (“CPI”); CBA Properties, Inc., a Florida
corporation (“CBAPI”); and Career Channel Inc., a Florida corporation
(“Channel”), in favor of Tonaquint, Inc., a Utah corporation (“Secured
Party”).  Each of CBAI, CCCI, CCL, CPI, CBAPI, and Channel may be referred to
herein as a “Debtor”, and collectively as the “Debtors”.”
 
2. Recital A.  Recital “A” of the Agreement shall be deleted in its entirety and
replaced with the following:
 
 
 

--------------------------------------------------------------------------------

 
 
“A.           CBAI has issued to Secured Party a certain Secured Convertible
Promissory Note dated June 27, 2012, in the face amount of $1,252,000 (as the
same may be amended, and including any promissory note for which said note is
subsequently exchanged, the “Note”).”
 
3. Definition of Obligations. The paragraph that defines “Obligations” in
Section 1 of the Agreement shall be deleted in its entirety and replaced with
the following:
 
““Obligations” means (a) all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by any Debtor to Secured Party or any
affiliate of Secured Party of every kind and description, now existing or
hereafter arising, whether created by the Note, this Security Agreement, that
certain Securities Purchase Agreement of even date herewith, entered into by and
between any Debtor and Secured Party, as the same may be amended from time to
time (the “Purchase Agreement”), any other Transaction Documents (as defined in
the Purchase Agreement), any settlement or exchange agreement arising from or
related to any of the foregoing and all certificates, documents, agreements,
resolutions and instruments delivered by any Debtor to Secured Party under or in
connection with any such settlement or exchange agreement (collectively,
including any such settlement or exchange agreement, the “Subsequent Transaction
Documents”), any modification or amendment to any of the foregoing, guaranty of
payment or other contract or by a quasi-contract, tort, statute or other
operation of law, whether incurred or owed directly to Secured Party or as an
affiliate of Secured Party or acquired by Secured Party or an affiliate of
Secured Party by purchase, pledge or otherwise, (b) all costs and expenses,
including attorneys’ fees, incurred by Secured Party or any affiliate of Secured
Party in connection with the Note or in connection with the collection or
enforcement of any portion of the indebtedness, liabilities or obligations
described in the foregoing clause (a), (c) the payment of all other sums, with
interest thereon, advanced in accordance herewith to protect the security of
this Security Agreement, and (d) the performance of the covenants and agreements
of Debtors contained in all documents or agreements identified or described in
clause (a) above.”
 
4. Section 4.  Section 4 of the Agreement shall be deleted in its entirety and
replaced with the following:
 
“4.           General Representations and Warranties.  Each Debtor represents
and warrants to Secured Party that (a) Debtors are the owners of the Collateral
and that to each Debtor's knowledge, no other person has any right, title, claim
or interest (by way of Lien or otherwise) in, against or to the Collateral,
other than Permitted Liens, and (b) upon the filing of UCC-1 financing
statements in the applicable jurisdictions, to each Debtor's knowledge, Secured
Party shall have a perfected first-position security interest in the Collateral
to the extent that a security interest in the Collateral can be perfected by
such filing, except for Permitted Liens.”
 
5. Sections 5.6, 5.7 and 5.8.  Sections 5.6 and 5.7 of the Agreement shall be
deleted in their entirety and replaced with the following, and a new Section 5.8
shall be inserted immediately after Section 5.7, so that Sections 5.6, 5.7 and
5.8 of the Agreement shall be and read as follows:
 
“5.6           without limiting the foregoing, not to move any Collateral
outside the United States without the consent of Secured Party;
 
 
2

--------------------------------------------------------------------------------

 
 
5.7           not to sell or otherwise dispose of the Collateral or any interest
therein, other than in the ordinary course of business and in an amount not to
exceed $50,000 in the aggregate, without the prior consent of Secured Party,
which shall not be unreasonably withheld; and
 
5.8           upon the occurrence of an uncured Payment Default (as defined in
the Note) due to one or more of the Debtors filing for bankruptcy or being
placed into an involuntary bankruptcy, each of the Debtors hereby consents to
Secured Party’s immediate relief from any stay or prohibition on foreclosure
(“Stay Relief”), including but not limited to the automatic stay arising under
Section 362 of the US Bankruptcy Code (11 U.S.C. 362) or similar provision, and
each Debtor agrees to not take any action either directly or indirectly to
dispute or otherwise contest Secured Party’s absolute and immediate right to
Stay Relief in any bankruptcy or similar proceeding.”
 
6. References to "Event of Default".  All references to "Event of Default"
contained in the Security Agreement shall be amended and changed to "uncured
Payment Default".
 
7. Section 7.5(b).  Section 7.5(b) of the Agreement shall be deleted in its
entirety and replaced with the following:
 
“(b)           Second, to the payment to Secured Party of the amount then owing
or unpaid on the Note (to be applied first to accrued interest and second to
outstanding principal) and all amounts owed under any of the other Transaction
Documents and any Subsequent Transaction Documents; and”
 
8. Section 8.1.  Section 8.1 of the Agreement shall be deleted in its entirety
and replaced with the following:
 
“8.1           Notices.  Except as otherwise provided herein, all notices,
requests, demands, consents, instructions or other communications to or upon
Debtors or Secured Party under this Security Agreement shall be directed as set
forth below (or as the recipient thereof shall otherwise have directed in
writing in accordance herewith) in a manner set forth below and will be deemed
effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) one business day after being delivered by email or other form
of electronic communication (with receipt of appropriate confirmation and
provided that notice of an uncured Payment Default may not be provided by
email), (iv) one business day after being deposited with an overnight courier
service of recognized standing, or (v) four days after being deposited in the
U.S. mail, first class with postage prepaid.
 
   Any Debtor:                                 Cord Blood America, Inc.
                      Attn: Joseph R. Vicente
                      and
                      Attn: Stephen Morgan
                      1857 Helm Drive
Las Vegas, NV 89119


 
3

--------------------------------------------------------------------------------

 
 
With a copy to (which shall not constitute notice):


Stoel Rives LLP
Attn: David L. Mortensen, Esq.
and
Attn: Rob Yates, Esq.
201 South Main Street, Suite 1100
Salt Lake City, UT 84111


 
Secured Party:
Tonaquint, Inc.

 
Attn: John M. Fife

 
303 East Wacker Drive, Suite 1040

 
Chicago, Illinois 60601



 
With a copy to (which shall not constitute notice):



 
Hansen Black Anderson Ashcraft PLLC

 
Attn: Jonathan K. Hansen

 
3051 West Maple Loop Drive, Suite 325

 
Lehi, Utah 84043



9. Section 8.8.  Section 8.8 of the Agreement shall be deleted in its entirety
and replaced with the following:
 
“8.8           Entire Agreement. This Security Agreement, the Note and the other
Transaction Documents, and any Subsequent Transaction Documents, taken together,
constitute and contain the entire agreement of Debtors and Secured Party with
respect to this particular matter and supersede any and all prior agreements,
negotiations, correspondence, understandings and communications between the
parties, whether written or oral, respecting the subject matter hereof.”
 
10. Change of Control. Notwithstanding anything to the contrary contained in the
Security Agreement or this Amendment, each Party acknowledges and agrees that
nothing contained in the Security Agreement or this Amendment shall preclude (i)
the sale of equity interests of any Debtor or (ii) the merger of any Debtor with
another party. Notwithstanding anything to the contrary contained in the
Security Agreement or this Amendment, each Party acknowledges and agrees that
nothing contained in the Security Agreement or this Amendment shall preclude the
sale of all or substantially all of the assets of any Debtor as long as the
proceeds received from such sale are used to repay all amounts owed to Secured
Party and such proceeds (up to the outstanding balance of the Note) are paid
directly to Secured Party in cash at the closing of such sale.
 
11. Acknowledgment Regarding Consideration.  Without limiting any provision
contained herein, each Debtor acknowledges and agrees that it has received
adequate consideration for entering into this Amendment, and covenants never to
assert lack or failure of consideration as a defense to the enforcement or
effectiveness of this Amendment or the Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
12. Other Terms Unchanged.  The Agreement, as amended by this Amendment, remains
and continues in full force and effect, constitutes legal, valid, and binding
obligations of each of the Parties, and is in all respects agreed to, ratified,
and confirmed. Any reference to the Agreement after the date of this Amendment
is deemed to be a reference to the Agreement as amended by this Amendment.  If
there is a conflict between the terms of this Amendment and the Agreement, the
terms of this Amendment shall control.  The Parties acknowledge and agree that
it is their intent that the security interest created by the Agreement (as
amended hereby) remains an unbroken and continuous security interest and lien
position since June 27, 2012. In furtherance thereof, each Party acknowledges,
represents and warrants that it has no knowledge of any facts or circumstances
that would be inconsistent with such intent and position. Each Party further
agrees not to take a position contrary to such representations and warranties
and agrees to take such reasonable actions and execute such documents and
agreements as Secured Party or any Debtor may reasonably request from time to
time in support of such position.
 
13. Headings.  The headings contained in this Amendment are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Amendment.
 


 
[SIGNATURE PAGE TO FOLLOW]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Parties have executed and delivered this
Amendment to be effective as set forth above.
 


SECURED PARTY:


TONAQUINT, INC.




By: /s/ John M. Fife
       John M. Fife, President


 
DEBTORS:


CORD BLOOD AMERICA, INC.




By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title:
President                                                                        


CORCELL COMPANIES, INC.




By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title:
President                                                                       


CORCELL LTD.




By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title:
President                                                                          
 
CORD PARTNERS, INC.




By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title:
President                                                                       

 
CBA PROPERTIES, INC.




By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title:
President                                                                       


CAREER CHANNEL INC.




By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title:
President                                                                          
  
[SIGNATURE PAGE TO FIRST AMENDMENT TO SECURITY AGREEMENT]

--------------------------------------------------------------------------------

 